Judgment, Supreme Court, New York County, entered August 15, 1972, unanimously modified, on the law, to strike therefrom, that portion under the fifth cause of action, and otherwise affirmed. Respondents shall recover of appellant $60 costs and disbursements of this appeal. Suit is upon a participation agreement under a guarantee of certain *670notes. The fifth cause asserts a claim for attorney’s fees, and costs and expenses of collection. No such provision ’appears in the writing sued on. Concur — Markewich, J. P., Murphy, Lane, Steuer and Tilzer, JJ.